Citation Nr: 1131166	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that contemporaneous to his appeal on the issue considered herein, the Veteran filed an appeal with respect to the denial of his entitlement to service connection for neck pain.  As service connection for a neck disability, characterized as cervical spine degenerative disc disease with spondylosis, post-operative, was granted in a May 2009 rating decision, this issue is not before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In October 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was remanded by the Board in April 2010.  It once again is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of the Veteran's entitlement to service connection for sleep apnea unfortunately must be remanded again.  Although the Board sincerely regrets the additional delay this will cause, adjudication cannot proceed without further development.

"A remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268 (1998).  

This matter was remanded in April 2010 primarily because there were several peculiarities with an undated statement presumably authored by Dr. J.S.  As such, the Board's remand instructions directed that attempts be made to verify the authenticity of the statement.  

The AMC sent the Veteran a letter in May 2010 requesting that he authorize and consent to the release of his treatment records from Dr. J.S. to VA by completing and submitting VA Form 21-4142.  Later that same month, the Veteran responded by indicating that the undated statement presumably from Dr. J.S. was sent to VA in error.  The directed development with respect to this statement accordingly has been accomplished.

In addition to authentication of the statement presumably authored by Dr. J.S., the Board's April 2010 remand instructions directed that any further development indicated, to include obtaining additional pertinent records identified by the Veteran during the course of the remand, be undertaken.

The AMC's May 2010 letter to the Veteran requested that he authorize and consent to the release of his treatment records to VA by completing and submitting VA Form 21-4142 not only for Dr. J.S. but also for any other entity providing pertinent treatment.  VA Form 21-4142 was submitted later in May 2010 for treatment records regarding the Veteran's sleep apnea from Dr. D.F. dated in July and August 2003.  No efforts were made to obtain these records, however, as they previously had been associated with the claims file.  Another VA Form 21-4142 was submitted in June 2010 for treatment records regarding the Veteran's sleep apnea from Dr. D.F.  The dates of these records this time was specified as January 2003 through the present.  No efforts were made to obtain Dr. D.F.'s records from this latter request, which encompassed an expanded time period.

Given the above, the Board finds that the development directed in its April 2010 remand with regard to treatment records was not undertaken.  The Veteran clearly identified during the course of the remand that Dr. D.F. had treatment records relevant to his sleep apnea dated from January 2003 through June 2010 (the date of the latest VA Form 21-4142).  That such treatment records dated in July and August 2003 were of record did not remove the obligation to attempt to obtain such records dated both before and after this two-month period.  

Noted in this regard indeed is that VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  If the Veteran authorizes the release of his records which are not in Federal custody to VA, reasonable efforts to help obtain these records generally consists of an initial request for them and, if they are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The Veteran shall be notified if the records are not obtained as a result of these requests.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(e)(1) (2010).  Another remand is required so that these statutory and regulatory provisions can be complied with regarding Dr. D.F.'s treatment records dated from January 2003 through June 2003 and dated from September 2003 through present.  

The Board's April 2010 remand instructions finally directed that any further development indicated, to include affording the Veteran an appropriate medical examination complete with medical opinion if necessary, be undertaken.

In November 2010, the Veteran underwent a VA medical examination, following which a medical opinion was rendered, concerning his sleep apnea claim.  VA's duty to assist the Veteran in substantiating his claim mandates that any medical examination and/or opinion provided be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  An examination/opinion is inadequate and worth no probative value if it is based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993).  An examination/opinion also is inadequate and must be returned when it does not contain sufficient detail to decide the claim on appeal.  Hayes, 9 Vet. App. at 67.


The Veteran's November 2010 VA medical examination included a review of his entire claims file.  It was noted that his service treatment records "did not demonstrate any treatment for any sleep disorder or sleep apnea during active duty."  The Veteran then was interviewed regarding his history, which included problems staying awake during service in Vietnam in 1965 and thereafter in the late 1960's, as well as his current symptoms, which included severe fatigue and somnolence.  A physical examination was conducted.  Diagnostic tests also were conducted, and previous diagnostic tests were considered.  Thereafter, a diagnosis of obstructive sleep apnea was made.  The examiner finally opined that this disability was not caused by or a result of the Veteran's service.  Part of the basis for the opinion was the absence of "documentation that supports [his] claim of disordered sleep or sleep apnea noted or documented on active duty service."  Another part of the basis for the opinion was that he separated from service in 1986 and had "increased weight gain and general body habitus" within the last several years which likely contributed to his diagnosis. 

Two deficiencies with the medical opinion rendered as part of the November 2010 VA medical examination are identified by the Board.  First, it was based partially on the inaccurate factual premise that service treatment records were silent with respect to sleep problems.  Review of these records reveals that, although he denied frequent trouble sleeping and no sleep problems were found at his October 1985 separation examination, the Veteran was seen for constant fatigue and drowsiness on one occasion.  Specifically, he noted difficulty staying awake during a normal duty day despite getting 7 to 8 hours of sleep per night in December 1976.  No abnormalities were found upon clinical and laboratory assessment.  Despite the lack of objective findings, specific analysis of the December 1976 treatment record by a medical professional was needed.  This is especially true since the symptoms the Veteran complained of then are the same as or similar to some of the symptoms he complains of now.

Second, the medical opinion raises the possibility of a secondary service connection theory of entitlement but does not contain sufficient detail concerning it.  Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner determined that "increased weight gain and general body habitus" over the last several years likely caused the Veteran's sleep apnea.  However, as pointed out by his representative in a June 2011 Post-Remand Brief, no consideration was given to whether or not such "increased weight gain and general body habitus" over the last several years in turn resulted from his "severe" service-connected musculoskeletal disabilities.  The Veteran's back disability, characterized as degenerative disc disease, lumbar spine, indeed has been service-connected with a rating of 60 percent since April 2000.  His neck disability referenced in the introduction has been service-connected with a rating of 20 percent from December 2004 and 30 percent from April 2009.  Radiculopathy of his right upper extremity and of his left upper extremity associated with his neck disability each has been service-connected with a rating of 10 percent since December 2004.  VA treatment records dated from April 2002 to July 2010 reflect that the Veteran is approximately 66 inches tall.  These records additionally reflect that he has been diagnosed with obesity, as his weight has vacillated between around 191 pounds and around 215 pounds.  Finally, these records reflect that his only exercise is limited solely to walking, that he walks with a slow pace, and that he eventually began using a cane.  By his August 2009 VA spine examination, he indicated being able to walk only a few yards.  His spine disability was determined to have severe effects on his ability to exercise and to prevent him from playing sports.  Absent consideration of the above with respect to a potential service-connected musculoskeletal disabilities - inability to exercise/participate in sports - obesity - sleep apnea causal chain, the medical opinion rendered is incomplete and thus insufficient to allow full adjudication of the claim.  


To cure each of the deficiencies with the medical opinion rendered as part of the November 2010 VA medical examination, obtaining an addendum containing another medical opinion is necessary.  Such action can only be completed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file Dr. D.F.'s treatment records regarding the Veteran dated from January 2003 to June 2003 and from September 2003 to present by following the applicable provisions of 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.159(c)(1), (e)(1) (2010).  All efforts undertaken pursuant to this paragraph must be in writing and documented in the claims file.  Such efforts shall include, if necessary, requesting that the Veteran complete another VA Form 21-4142.  Any treatment records received from Dr. D.F. shall be associated with the claims file.

2.  Then review the claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for an appropriate qualified medical examiner to supplement the November 2010 VA medical examination with an addendum.  The claims file shall be made available to and reviewed by the examiner.  Thereafter, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea disability (1) was incurred during or otherwise is related to service, to include the one incident of fatigue and drowsiness in December 1976, and (2) was caused by or permanently aggravated by one or more service-connected musculoskeletal disabilities (back, neck, both upper extremities), to include through obesity from an inability to exercise/engage in sports.  A complete rationale with specific comment regarding the relevant medical and lay evidence of record shall be made for each opinion expressed.  Each of the above actions shall be documented in the addendum report.

4.  Thereafter, readjudicate the issue of the Veteran's entitlement to service connection for sleep apnea.  If the benefit sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


